United States Court of Appeals
                        For the First Circuit

No. 19-1732

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                        CHRISTOPHER SAEMISCH,

                        Defendant, Appellant.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. George A. O'Toole, Jr., U.S. District Judge]


                               Before

                 Thompson and Lipez, Circuit Judges,
                    and Torresen, District Judge.


          Zainabu Rumala for appellant.
          Donald C. Lockhart, Assistant United States Attorney,
with whom Nathaniel R. Mendell, Acting United States Attorney, and
Jordi de Llano, Assistant United States Attorney, were on brief,
for appellee.


                          November 17, 2021




        Of the District of Maine, sitting by designation.
            TORRESEN,       District         Judge.       Defendant-Appellant

Christopher Saemisch was convicted by a jury of one count of

knowingly    distributing    child    pornography,       in   violation    of    18

U.S.C.   § 2252A(a)(2)(A).        Saemisch's     case arose from a ruse

crafted by his prison pal, Dmitry Bron, which resulted in Saemisch

sharing his collection of images of child sexual abuse1 with Bron.

But because Bron was working with law enforcement, Saemisch was

promptly arrested after he sent the unlawful images to an email

address controlled by agents from Homeland Security Investigations

("HSI").

            At trial, Saemisch tried to pursue an entrapment defense

on the theory that Bron pressured and manipulated Saemisch into

sending him the unlawful images.         In an effort to meet his burden

of production to put that defense before the jury, Saemisch sought

to introduce the testimony of Dr. Robert Weiss, a therapist and

relationship specialist with a specialty in sex addiction.                      The

district    court   concluded   that    Dr.    Weiss's    testimony   was       not

relevant to Saemisch's defense and granted the Government's motion

to exclude    Dr. Weiss.        Saemisch now challenges that              ruling,

arguing that the district court erred not only in excluding Dr.



     1 Although the statutory language speaks in terms of "child
pornography," as defined in 18 U.S.C. § 2256(8), we use the term
"images of child sexual abuse," unless we are directly referring
to the statute, because we believe it more aptly describes the
images depicted.

                                     - 2 -
Weiss's testimony, but also in failing to allow a testimonial

proffer from Dr. Weiss before doing so.          Seeing no error, we

affirm.

                       I.   Factual Background

            In 1997, Saemisch pleaded guilty in the United States

District Court for the Northern District of California to various

child exploitation offenses.    Among other things, Saemisch helped

produce images of sexual abuse of a ten-year-old child, and he

sexually abused a five-year-old child named Akina.        Saemisch's

involvement in that offense also included his use of an online

chat room called the Orchid Club in which members exchanged images

of child sexual abuse and discussed their sexual interest in

minors.    While in prison for that offense, Saemisch met Bron, who

also had been convicted of various child exploitation offenses.

            In 2012, Saemisch was released from prison.        Bron,

having been sentenced to a substantial term of imprisonment,

remained incarcerated, but the two remained in touch, primarily

through email.2   Their initial communications were benign, but in

early 2016, Bron steered the conversation towards child sexual

abuse.    Saemisch took the bait, and so began two months of illicit

conversation between Bron and Saemisch about child molestation;




     2    Federal inmates can email individuals on an approved
list through a Bureau of Prisons-run email system.

                                - 3 -
production, possession, and distribution of images of child sexual

abuse; and sex trafficking.

           Saemisch   and   Bron   exchanged    numerous,   lengthy,   and

graphic emails in thinly disguised code that allowed them to pass

undetected by prison authorities.          For example, images of child

sexual abuse are discussed as "antiques," and children are referred

to as "puppies" or "vehicles."3       The evolution of these emails,

Bron's and Saemisch's level and degree of participation in these

messages, and the timing of these communications are all important.

We thus reproduce some of the most relevant communications and

summarize others.4

A.   Bron and Saemisch's Email Communications

           The first relevant communications begin on February 26,

2016, when, after Saemisch mentions that he is considering a

vacation in Eastern Europe, Bron responds that he knows a Ukrainian

guy who could "provide Akina type entertainment [for] about 200"

dollars.   The next day, February 27, 2016, Saemisch asks if Bron

is "serious about the Akina entertainment."        Discussion about the

potential trip to Ukraine continued, and on March 2, Saemisch tells

Bron that he is interested in going to Ukraine, asks Bron for



     3    The Defendant has never disputed the meaning of these
coded words.
     4    All typographical errors in these communications are in
the originals.

                                   - 4 -
advice about logistics, and tells Bron that he is going to start

looking at flights.    Saemisch also talks about "set[ting] up a dog

training school" and how he hopes Bron's friend "has younger dogs."

Consistent with his stated intent to travel to Ukraine, on March

7, 2016, Saemisch searched for two apps in the Google Play store:

Packing Pro (which helps with packing for a trip) and Entrain

(which helps with jet lag).

           Interspersed among the conversations about traveling to

Ukraine   for   "Akina-type   entertainment"   are   discussions   about

collecting and distributing images of child sexual abuse.             On

February 27, 2016, less than twenty-four hours after Bron's first

mention of Akina, Saemisch tells Bron that he sees "stuff from

your production company all the time.          Your work is still out

there."   Saemisch also recommends that Bron "look up Orchid Club"

the next time he is in "the law library," and Saemisch offers to

"dig it up again and print it and send it to you."         In the next

email, also on February 27, Bron states: "I assume from your

message that you still collect antiques," and asks Saemisch whether

he "still do[es] woodworking" himself.     Saemisch responds that he

is "just a bystander" in "the antique business" but that "the

markets are exploding."

           Just three days after Bron mentions Akina, on February

29, 2016, Saemisch tells Bron: "I am not currently refinishing

furniture.      I prefer to trade antiques online, no hands on.

                                 - 5 -
Current technology makes it so easy to access a plethora of high

quality antiques with crystal clear presentations.       Business is

booming."    On March 2, 2016, Saemisch tells Bron:

            As far as my antique collection my warehouse
            is the equivalent of about 30 GB's.       Easy
            acquisitions with cloud storage.        If the
            antique dealers have the same cloud storage,
            then a click of the button- and their
            inventory is now in your storage. Instantly.
            No wait time. In fact, 25 GBs did happen that
            way, instantly.      Pretty much all newer
            acquisitions, the old presentations are almost
            laughable compared to the new presentations.
            Nearly all presentations are video, from a few
            minutes, to over an hour apiece.      It's the
            best way for a collector to know the exact
            condition of the antiques. I have not spent
            hardly any time working at this, so I would
            have much more if I actually worked at it.
            But I'm a cheap skate over 50 GBs storage cost
            money per month. But 1, 2, 3 terrabites are
            available.    One antique dealer offered a
            terabite trade.. But again I'm kinda cheap……
            Hope this helps.    But the opportunities and
            possibilities are endless...... As with all
            business now days, there is no need to carry
            anything with you.     You simply log on and
            presto, all is there.      Secure sites, with
            encryption, keep businesses from being hacked.

            On March 3, Saemisch tells Bron how concerned he is about

security and how he uses a Virtual Private Network ("VPN") to hide

his Internet Service Provider ("ISP"), as well as an encrypted

email server.    As Saemisch put it in a later email, he had "a lot

of learning to do" when he first got out of prison.    Saemisch also

tells Bron that he uses an online videochat platform to "find

people with similar interests" and that he has one person in


                                - 6 -
Germany with whom he chats.     Saemisch tells Bron that he and his

German acquaintance "entertain each other for hours."

            On March 15, Bron initiates a conversation with Saemisch

about sex trafficking.      Bron tells Saemisch that his friend in

Ukraine can "accommodate renting an Antique Akina vehicles" and

that there are "premium vehicles" available in different "model

years."     He also mentions that "a long term contract" would be

about $400 per week.     Saemisch responds that he is interested but

concerned about the price.     In response, Bron pivots and says the

price would be $400 per month, not per week.     Relieved, Saemisch

comments that he "thought $400 was way too high, even by American

standards let alone Ukrainian Standards.     Glad to hear about the

correction."     And Saemisch tells Bron that that corrected price

was "Ok."

            Discussion about the Ukrainian trip progressed, and

Saemisch tells Bron that he is "interested in cars 2008 to 2011 or

even 2012" but opines that "production was best in 2010 and 2011."

And he makes clear to Bron that his primary goal for Ukraine is to

produce images of child sexual abuse.

            During this same time period, Saemisch also begins to

tell Bron about his exploits trading images of child sexual abuse

online.     On March 5, he tells Bron how there are "[m]any sites to

advertise your products," that it is "[e]asy to sign up and post

generic offerings," and that he uses a Russian site where "[t]hey

                                 - 7 -
contact you and offers are made to trade links."       On March 11,

Saemisch tells Bron that "business has been booming, doubled in

size over the last few days."     On March 21, Saemisch tells Bron

how he finds it "fun to share similar interests even if this side

business is not making me a lot of money," how he thinks "you have

to give in order to receive," and how "[t]hrough the years I've

wanted to show off the cars I've had."

          On April 4, Bron begins to plant the seeds for the sting

operation that would ultimately ensnare Saemisch, telling Saemisch

that "Nanny" (a pseudonym for Bron)5 was getting a smartphone.

Saemisch then responds: "Well if you're going to be in contact

with our old friend nanny I might have some information I want to

pass on to you concerning the business and it ought to keep him

pretty occupied as well."   Saemisch continues: "[W]hat I could do

for [Nanny] is show him what I have been up to by having him go to

a Dropbox account that I will set up."      This is the first time

either Saemisch or Bron discusses sending images of child sexual

abuse to Bron.

          A few days later, on April 8, Saemisch offers to give

Bron "a tour of my warehouses" and to give him "a general idea of

the business."   He also explains to Bron how he rates and organizes

part of his repository of images of child sexual abuse.      And he


     5    This is a reference to Bron's online moniker (nanny69)
from before he was incarcerated.

                                - 8 -
tells Bron that he plans to "set up a dropbox for nan" and that

Bron will "never be the same."   In the course of this discussion,

Saemisch also tells Bron about an email he got from "a Russian"

asking to send "your collection" and how he sent the Russian "a

link."

            On April 15, Saemisch emails Bron, as had now become

routine, but the tone of this communication has changed from

Saemisch's usual excitement to one of apprehension.         Saemisch

tells Bron that HSI has contacted the mother of the children he

babysits.    He mentions that he is "taking the usual precautions"

and then signs off: "Hope you keep hearing from me...:/."

            In this same vein, the following day, Saemisch again

reaches out to Bron, expressing concern about being caught by law

enforcement and crafting a rudimentary metaphor to explain the

steps he is taking to cover his tracks:

            I know Nan will be disappointed, but I think
            sailing may be in order now. Its been real
            windy lately.   I want to stay ahead of the
            tail winds, lest the boat take a beating.
            Winds get so strong, you have to throw excess
            weight overboard. You can replace those items
            at the next port, but you have to get to the
            port first.. The clouds will disappear until
            the storm passes. Then damage from the winds
            can be repaired. It won't be the first time
            I've started over.    Don't worry, if I come
            through this, you will be greatly rewarded.
            I've always saved a little for rainy days.
            All will not be lost.




                               - 9 -
              Nevertheless, after a few tense days, it appears that

Saemisch is under the impression that the law enforcement threat

has mostly passed, telling Bron that his computer is up and

running.      He continues: "Tell Nan to set up an email.            I'm ready

to blow him away whenever he is ready."          Bron then follows up with

a request for a "nice long tour" with the "[s]ame details as

before," but Saemisch does not engage with this request.

              On April 22, Saemisch tells Bron that he is "still laying

low" since he knows he is still under investigation, and he tells

Bron that "[o]nce nan transfers everything over to his hive, I may

shut mine down and let him be the keeper of the bees.            Then he can

send me his logon info."       In the course of this same conversation,

after Saemisch tells Bron that he has not had sex in twenty years,

Bron   asks    whether   it   is    because   Saemisch   is   only    sexually

interested in "puppies."           Saemisch responds: "puppies is at the

top of the list."

              On May 1, Saemisch gives Bron some final instructions to

prepare to receive Saemisch's collection of images of child sexual

abuse.   He tells Bron: "Have nan set up an email account as links

are long strings and easier to cut and paste, might be able to cut

and paste into and out of Kik [an instant messaging app], so that

could be an option."




                                     - 10 -
B.   The Sting Operation

            All this time, Bron had been creating a ruse.               His

discussion of his friend and the trip to Ukraine were made up.           He

was setting a trap for Saemisch, because at the same time Bron was

reeling in Saemisch, he was reaching out to law enforcement.             On

February 28, 2016, Bron wrote a letter to his attorney outlining

the idea for the ruse.        Bron's attorney passed the letter on to

an HSI agent in Las Vegas,6 who contacted Special Agent Christopher

Diorio in Massachusetts sometime in late March.              HSI first met

with Bron on April 13, 2016.       That day was the first time that the

Government learned about Bron's emails and the ruse that he had

crafted,    and    the   investigation   was   officially   opened   shortly

thereafter.       The agents then met with Bron for a second time on

April 19.

            On May 3, 2016, Bron and the Government7 initiated a

conversation with the Defendant via Kik.             What follows is an

abridged version of the conversation:

            Bron/Government: What's up smashy[8]



     6    The Defendant tried to admit this letter into evidence
but was not successful, so it is not part of the record. While
the exact date is not clear from the record, Bron's attorney first
contacted HSI at some point in March 2016.
     7    Special Agent Diorio testified that he wrote some of the
Kik messages and Bron wrote others. But he made clear that none
of the messages were sent without his approval.
     8      "Smashy" is one of Bron's nicknames for Saemisch.

                                   - 11 -
Bron/Government: This is nanny 69
                 Respond

              . . . .

Saemisch: [I]f you have an email I will send
          you links

Bron/Government: Nan.Nanny2020@gmail.com

              . . . .

Saemisch: Try to go to proton.com and see if
          you can go ahead and set up a secure
          email account

              . . . .

Saemisch: [W]hen we are done for the evening
          you can go up in the upper right
          hand corner and delete this chat
          . . . .

              . . . .

Saemisch: I will send you a whole bunch of
          links and even attachments if you
          want.   Don't get bogged down with
          any one link right now.      I would
          just go through and see which ones
          you can immediately access without
          having   to   download    individual
          files. The last two links are mine
          the rest were links sent to me I can
          also forward some attachments I
          don't even know what they are just
          stuff people sent me to get started
          on Trading

Saemisch: But Gmail is not secure

Bron/Government: Nanny69@protonmail.com just
                 finished send it all

Saemisch: Just sent you an estimated hundred
          gigs of links



                   - 12 -
          Saemisch: Again the last two links are mine
                    and the others are open right now
                    but possibly could close at any time
                    so if there's stuff you really like
                    you might want to download those
                    first I don't know next thing to do
                    is to go to Mega NZ and open up an
                    account

                        . . . .

          Saemisch: Be sure to delete chat upper
                    right-hand corner

                        . . . .

          Saemisch: Your welcome and you'll see some of
                    that have 4-star and 5-star folders
                    those are mine that I've sorted so
                    those are the good ones to start
                    with

          During this conversation, Saemisch sent to Bron (and the

Government) five emails containing attachments of, and links to,

images and videos of child sexual abuse.   Some of these links were

to a cloud storage service, mega.nz, where images and videos of

child sexual abuse were stored.

C.   Saemisch's Other Exploits

          In addition to evidence already discussed, the record

contains evidence of Saemisch's contemporaneous activities that

shows Saemisch's emails accurately reflected his thoughts and

behaviors.   For example, on February 4, 2016, three weeks before

Bron first mentioned Akina, Saemisch searched for VPNs in the




                              - 13 -
Google Play store.9        And on February 18, more than a week before

Bron       first   mentioned    Akina,    Saemisch    conducted   a   search   for

mega.nz, the cloud storage service that he later instructed Bron

to use.

               One of the videos of child sexual abuse that Saemisch

shared with Bron (and HSI) on mega.nz on May 3 was also found on

a thumb drive in Saemisch's yard.                 The video file on that thumb

drive was created on February 14, 2016, almost two weeks before

Bron's first mention of Akina.               It thus appears that Saemisch

obtained this video file (from an unknown source) no later than

February 14.

               The Government also presented evidence at trial that

Saemisch was exchanging images of child sexual abuse with other

individuals besides Bron.           On March 20, 2016, Saemisch sent the

following email to traderrmann@gmail.com: "I would be interested

in knowing what you would like to trade.              Send samples."    Saemisch

sent that email two weeks before he and Bron first discussed

sending images of child sexual abuse to Bron.                Then, on April 4,

2016, Saemisch sent an email to a German email address (child-

naked@gmx.de) saying: "I would be interested in knowing what you

would like to trade.           Send samples."




       9  Recall that Saemisch told Bron on March 3 that he used
a VPN to hide his ISP.

                                         - 14 -
            The record also contains evidence that Saemisch was

babysitting four young children between the ages of seven and

eleven before Bron first mentioned Akina.                 Saemisch discusses

these children in his emails to Bron with some frequency.                 While

these portions of the emails are largely redacted in the record,

there is enough in them to make clear that Saemisch was grooming

the children and was focusing in on one in particular.

                         II.   Procedural Background

            Prior   to   trial,   the    Government      moved   in   limine   to

preclude    the   Defendant     from    asserting   an    entrapment    defense

"absent a sufficient proffer of how he intend[ed] to satisfy his

burden of demonstrating its applicability."               The district court

granted that motion, finding that "the defendant ha[d] not adduced

'hard evidence' showing that he was 'not predisposed to commit the

crime,' a necessary prerequisite to the assertion of an entrapment

defense."    (quoting United States v. Vasco, 564 F.3d 12, 18 (1st

Cir. 2009)).

            On March 3, 2019, the Defendant provided an "amended

summary of expert testimony" that he expected to elicit at trial

from Dr. Robert Weiss (the "expert disclosure letter").                Dr. Weiss

is a therapist and relationship specialist with an expertise in

sex addiction, compulsivity, and digital age sex addiction.                    The

Defendant offered that Dr. Weiss would testify about "how the human

brain responds to addictive stimuli" and "that portions of the

                                   - 15 -
brain become triggered when the topic of a person's addiction is

raised."   It was also expected that he would testify about "how a

person feels when that portion of the brain is triggered" and about

"the   social    isolation     faced    by    individuals    who   suffer    from

behavioral      addiction      and    their    specific      vulnerability     to

triggering stimuli."         The Defendant made clear that he did not

intend to elicit any opinions about Saemisch specifically, since

Dr. Weiss did not evaluate or test Saemisch.                   Rather, it was

expected that Dr. Weiss would testify based on his research,

writing, and education in the area of behavioral addictions.

           Prior to the cross-examination of the Government's final

witness, the district court concluded that the Defendant's pursuit

of an entrapment defense was "fruitless" because there was no

possible view of the evidence that would support the "predicate

conclusion      that   there    was     an    absence   of    predisposition."

Referring to the emails between Bron and Saemisch, the district

court found it "abundantly clear" that the "predicate had not been

established for an entrapment defense."

           The district court went on to indicate that, based on

the expert disclosure letter, it did not consider Dr. Weiss's

testimony to be relevant.            The Defendant argued that Dr. Weiss's

testimony would help to prove that "but for the informant's choices

to set up this entire ruse, that Mr. Saemisch may not have engaged

in the one criminal act that he is actually charged with."                    The

                                      - 16 -
district court was unpersuaded and excluded Dr. Weiss's testimony.

The district court indicated that it made the ruling when it did

so that the Defendant could adjust any cross-examination and

presentation of direct evidence with the understanding that the

entrapment instruction would not be given.

             The Defendant subsequently asked the district court to

reconsider its ruling and to allow him to present a "testimonial

offer of proof outside of the presence of the jury" of Dr. Weiss's

testimony.        The district court denied this request and concluded

that the expert disclosure letter was a sufficient proffer of Dr.

Weiss's testimony.

             Finally,       before      resting,       the   Defendant         sought

clarification of the district court's ruling as to Dr. Weiss.                     The

Defendant indicated that Dr. Weiss's testimony about how someone

with a sex addiction could be triggered by exposure to content

related     to    the     addiction    was     also   relevant     to   how     those

communications would have affected Bron (as a diagnosed pedophile)

and   to    the   propriety    of     the    Government's    use   of   Bron    as   a

cooperating source.         The district court pointed out that how Bron

would      have    been    affected     by     the    communications     occurring

throughout the ruse was both outside the Defendant's earlier

proffer and was also excludable on the basis that, just as Dr.

Weiss could not testify to Saemisch's individual situation, he

also could not speak to Bron's personal situation.

                                       - 17 -
           Saemisch    was    ultimately     convicted       of     knowingly

distributing child pornography, and on July 16, 2019, the district

court sentenced him to 360 months in prison.             Saemisch timely

filed this appeal.

                             III. Discussion

           It is against the backdrop detailed above that we review

Saemisch's arguments to us on appeal.       The Defendant contends that

he was entitled to a jury instruction on the defense of entrapment

and that the district court limited his opportunity to present

this defense when it did not allow him to present a testimonial

proffer from his proposed expert witness and ultimately excluded

the testimony of his proposed expert altogether.             Saemisch does

not spend much time arguing he was ultimately entitled to the

instruction on entrapment, and so, following his lead, we focus on

his   two-pronged   evidentiary   attack.      We   review    the    district

court's evidentiary decisions for abuse of discretion.            See United

States v. Jadlowe, 628 F.3d 1, 23 (1st Cir. 2010).

A.    Defendant's Efforts to Proffer Dr. Weiss's Testimony

           We begin with the Defendant's contention that it was

error for the district court to refuse the Defendant's request to

conduct a testimonial proffer of Dr. Weiss.          To preserve a claim

of error in a ruling to exclude evidence, a party need only inform

the court of the substance of the evidence by an offer of proof.

Fed. R. Evid. 103(a)(2).      "[A]n effective offer of proof enables

                                  - 18 -
the trial judge to make informed decisions based on the substance

of the evidence."         United States v. Adams, 271 F.3d 1236, 1241

(10th Cir. 2001).       So long as a party has been allowed to provide

sufficient substance of the proposed testimony to enable the trial

judge to make an informed decision about the admissibility of the

evidence, the decision to forgo a testimonial proffer is within

the district court's broad discretion.              See United States v.

Fosher, 590 F.2d 381, 382–84 (1st Cir. 1979) (affirming district

court's decisions to forgo testimonial proffer and to exclude

expert      testimony      about   the      reliability        of   eyewitness

identification and concluding that district court "was entitled to

rely upon the representations made in the written" description of

the expert's testimony).       The expert disclosure letter provided a

relatively detailed exposition of the information about which Dr.

Weiss could (and could not) testify.           And it provided sufficient

information for the district court to be able to assess the

relevance of his testimony.

            While   the    Defendant     contends   that   a    more   detailed

testimonial proffer was necessary, he has failed to identify any

additional factual information that was purportedly lacking from

the expert disclosure letter, either in the district court or on

appeal.10    There is nothing to indicate that the district court


     10  At oral argument, when asked what more Dr. Weiss would
have offered had his testimony been proffered, the Defendant
                                   - 19 -
lacked sufficient information to make its ruling or that the

district court was missing any material information about Dr. Weiss

before granting the Government's motion to exclude his testimony.

Thus, the district court did not err in declining the Defendant's

request for a testimonial proffer of Dr. Weiss.

B.   Exclusion of Dr. Weiss's Testimony

          We next consider whether the district court erred by

excluding Dr. Weiss's testimony.




contended that Dr. Weiss would have testified to the difference
between predisposition and addiction. We are skeptical that this
is a distinction that Dr. Weiss would have been permitted to draw,
because predisposition is a legal concept that would have been
beyond Dr. Weiss's purview. While he could have offered factual
information that might lead to the conclusion that Saemisch was
not predisposed, testifying as to whether addiction constitutes
predisposition for purposes of an entrapment defense would have
crossed the line. See United States v. Powers, 702 F.3d 1, 13–14
(1st Cir. 2012) ("It is for the judge, not the lawyers or the
witnesses, to inform the jury of the law applicable in the case."
(quoting Nieves-Villanueva v. Soto-Rivera, 133 F.3d 92, 100 (1st
Cir. 1997))). Further, it was clear from the thrust of the expert
disclosure letter and the Defendant's accompanying argument that
Dr. Weiss intended to try to draw this distinction in his
testimony. It is thus evident that, prior to excluding Dr. Weiss's
testimony, the district court already knew that Dr. Weiss was being
offered to testify about the effect that a sex addiction would
have on Saemisch's predisposition to commit the crime of
distributing child pornography.
          The Defendant also pointed out at oral argument that a
testimonial proffer would have allowed for follow-up questions,
but the Defendant has not identified anything substantive that a
follow-up question may have elicited. Accordingly, we do not see
what value the ability for counsel or the district court to ask
follow-up questions would have added.

                              - 20 -
     1.    Legal Background

           "Entrapment occurs when the criminal design originates

with the" government, which "implant[s] in the mind of an innocent

person the disposition to commit the alleged offense and induce[s]

its commission."      United States v. Dávila-Nieves, 670 F.3d 1, 9

(1st Cir. 2012) (quoting United States v. Gamache, 156 F.3d 1, 9

(1st Cir. 1998)).         "The defense of entrapment has two elements:

(1) government inducement of the accused to engage in criminal

conduct, and (2) the accused's lack of predisposition to engage in

such conduct."      United States v. Rodriguez, 858 F.2d 809, 812 (1st

Cir. 1988).

           "'Inducement' exists when the governmental deception or

instigation   actually       implants    the    criminal   design    in    the

defendant's mind."        Gamache, 156 F.3d at 9.    "[M]erely provid[ing]

an opportunity to commit a crime" is not improper inducement,

although   "proof    of    opportunity   plus   'something   else'   may    be

adequate to meet a defendant's burden" to prove inducement.                Id.

"Examples of such 'government overreaching' include 'excessive

pressure by the government upon the defendant or the government's

taking advantage of an alternative, noncriminal type of motive.'"

United States v. Hinkel, 837 F.3d 111, 117 (1st Cir. 2016) (quoting

United States v. Gendron, 18 F.3d 955, 961–62 (1st Cir. 1994)).

"[M]ultiple solicitations of a defendant do not necessarily equal

improper inducement."        Dávila-Nieves, 670 F.3d at 10.    "It is also

                                   - 21 -
important to distinguish between initiating contact with someone

versus suggesting that they commit a crime."     Id. at 11.

            Predisposition is "the principal element in the defense

of entrapment" and "focuses upon whether the defendant was an

unwary innocent or, instead, an unwary criminal who readily availed

himself of the opportunity to perpetrate the crime."     Mathews v.

United States, 485 U.S. 58, 63 (1988) (internal quotation marks

omitted).    "[A] defendant predisposed to commit [a] crime should

not get off merely because the government gave the defendant too

forceful a shove along a path that the defendant would readily

have taken anyway."    United States v. Acosta, 67 F.3d 334, 337–38

(1st Cir. 1995).

            The question, then, is whether the "defendant would have

been likely to commit the same crime without the undue pressure

actually exerted."     Id. at 338.      This inquiry focuses on the

defendant's predisposition before contact with the government.

Gamache, 156 F.3d at 12.       "While evidence of the defendant's

response to the government's inducement may be relevant to the

predisposition inquiry, that evidence must be evaluated in terms

of what it reveals about the defendant's readiness to commit the

crime before the government contacted him."        United States v.

Pérez-Rodríguez, 13 F.4th 1, 18 (1st Cir. 2021).

            "In evaluating the question of whether the defendant was

predisposed, the factfinder must . . . 'assume away . . . the

                               - 22 -
present     circumstances            insofar    as    they     reveal     government

overreaching.'"       Id. at 20 (quoting Gendron, 18 F.3d at 962).                  If

there was no improper inducement, this task is an easy one, since

we already know "how the defendant would respond to 'an ordinary

opportunity to commit the crime' and any further analysis of

predisposition is unnecessary."                Id. (quoting Gendron, 18 F.3d at

962).     "But if there was improper inducement, the nature of that

inducement and the defendant's responses to it are relevant to the

predisposition analysis to the extent that they allow inferences

about the defendant's state of mind prior to the government's

intervention."       Id.

            Factors        to   be     considered     in     assessing    whether    a

defendant was predisposed to commit a crime include: "(1) the

character or reputation of the defendant; (2) whether the initial

suggestion    of    criminal     activity       was   made    by   the   Government;

(3) whether the defendant was engaged in the criminal activity for

profit; (4) whether the defendant showed reluctance to commit the

offense, which was overcome by the governmental persuasion; and

(5) the nature of the inducement or persuasion offered by the

Government."       Gamache, 156 F.3d at 9–10.           "The second, fourth, and

fifth of these factors are also relevant to the improper inducement

analysis.       Thus,       while       improper      inducement    and    lack     of

predisposition are two separate prongs, the same factual evidence



                                         - 23 -
will often be relevant to both prongs."          Pérez-Rodríguez, 13 F.4th

at 18.

           The defendant has the "modest burden of production" to

introduce evidence supporting both prongs of the defense and

thereby    "make[]        the     entrapment    theory     'plausible'     or

'superficially reasonable.'"           Id. at 18–19 (quoting Gamache, 156

F.3d at 9); accord Rodriguez, 858 F.2d at 814 ("[T]here must be

some hard evidence in the record which, if believed by a rational

juror, would suffice to create a reasonable doubt as to whether

government actors induced the defendant to perform a criminal act

that he was not predisposed to commit.").11           "[T]his is not a very

high standard to meet."          Pérez-Rodríguez, 13 F.4th at 19 (quoting

Gamache,   156   F.3d     at     9).     Moreover,   the   two   prongs   "are

analytically     linked     in    that    improper   inducement,    and   the

defendant's responses to it, are part of the evidence courts should

consider in deciding whether the defendant met his burden of

production on the lack of predisposition prong."             Id. at 20.


     11   We note that, to meet that burden, "[a] defendant does
not need to introduce his own evidence" and "may rely on 'evidence
adduced during the government's case' or 'any probative material
in the record.'"     Pérez-Rodriguez, 13 F.4th at 19 (quoting
Rodriguez, 858 F.2d at 813).      The "'probative material'" may
include the absence of evidence in the government's case that the
defendant had previously engaged in the kind of conduct underlying
the charges. See id. at 21 ("The absence of any kind of negative
character evidence relating to sexual activity with minors is one
point in favor of allowing the entrapment instruction.").       Of
course, in this case, there is abundant evidence of such prior
conduct.

                                       - 24 -
            There is no exact quantum of evidence required for the

defendant to meet this "modest burden," but it is not enough for

the defendant to prove "mere solicitation" or "that the government

afforded the defendant the opportunity for commission of the

offense."    Rodriguez, 858 F.2d at 813 (internal quotation marks

omitted).    Instead, the defendant must "produc[e] 'some evidence'"

of both improper inducement and lack of predisposition that is

"sufficient to raise a reasonable doubt as to whether he was an

unwary innocent rather than an unwary criminal."             United States

v. Joost, 92 F.3d 7, 12 (1st Cir. 1996) (quoting United States v.

Hernandez, 995 F.2d 307, 313 (1st Cir. 1993)).

            The district court's assessment of whether the defendant

has met this threshold is similar to that of assessing a motion

for a judgment of acquittal; that is, the evidence must be viewed

in the light most favorable to the defendant.           See Rodriguez, 858

F.3d at 812.      "An entrapment instruction is required if the

evidence,    viewed    in   this   charitable    fashion,    'furnishes    an

arguable basis for application of the proposed rule of law.'"

Pérez-Rodríguez, 13 F.4th at 19 (quoting Rodriguez, 858 F.2d at

814).

      2.    Analysis

            The district court barred Dr. Weiss's testimony after

concluding that it was not relevant.          The Defendant contends that

Dr.   Weiss's   testimony    was   relevant     to   both   inducement    and

                                   - 25 -
predisposition.          We begin with inducement.            This case is unique

in that Bron's campaign of persuasion began before he ever came

into contact with HSI.          It does not appear that HSI even learned

about Bron's efforts until late March or early April, and no agent

of the Government met with Bron until Special Agent Diorio met

with him on April 13.           As defense counsel acknowledged at trial,

there is no such thing as private entrapment, so the Government is

not necessarily responsible for Bron's actions prior to becoming

involved in the case.

             The Defendant argues12 that when the Government came into

the case, it essentially adopted (and is thus responsible for)

everything that Bron did beforehand.                   The Defendant has offered

no   persuasive     authority      to   support        the   proposition     that   an

entrapment instruction is warranted when someone like Bron, acting

outside of and unknown to law enforcement, induces a defendant to

commit a crime.           We have on two prior occasions assumed the

validity of the "novel theory" that governmental ratification of

a private party's prior conduct can constitute entrapment, United

States v. Young, 78 F.3d 758, 760 n.1 (1st Cir. 1996); Vasco, 564

F.3d    at   18   n.1,    and   because   of     the    content   of   Dr.   Weiss's

testimony, we need not settle this issue.



       12 We disagree with the Government's contention that the
Defendant did not assert this argument at trial and thus waived
the argument.

                                        - 26 -
           Dr. Weiss was expected to talk about the social isolation

suffered by sex offenders, which would have helped to establish

that Saemisch may have been unusually susceptible to Bron's ploy,

particularly given their preexisting relationship.        It is possible

that with Dr. Weiss's testimony, the Defendant could have met his

minimal   burden   of   putting   forward   some   evidence   of   improper

inducement under the Defendant's ratification theory.         But because

we ultimately conclude that the Defendant failed to show evidence

of a lack of predisposition, we sidestep again the question of

whether the Defendant could have met his burden of production on

the inducement prong under a ratification theory.              See Pérez-

Rodríguez, 13 F.4th at 19 ("Because the defendant is required to

meet the burden of production on both prongs, a court may deny an

entrapment instruction based on a failure to show evidence on one

prong or the other, without discussing both.").

           As to the predisposition prong, the Defendant contends

that Dr. Weiss would have testified about the difference between

addiction and predisposition, presumably to give credence to the

argument that because Saemisch was an addict, he would not have

engaged in the scheme had he not been triggered by Bron's mention

of Akina in February 2016.        However, the district court rejected

the proffered testimony as irrelevant after finding that Saemisch

could not possibly establish a lack of predisposition – i.e., that

Dr. Weiss's testimony could not offset the Government's evidence

                                  - 27 -
of predisposition.       The court indicated that its ruling took into

account that Dr. Weiss had not examined Saemisch and therefore

would not be able to address his individual circumstances.                    We

find no abuse of discretion in the court's exclusion of Dr. Weiss's

testimony on relevancy grounds. As we shall explain, the record

contains     substantial       evidence     showing     that     Saemisch    was

predisposed to commit the crime of distributing images of child

sexual abuse. In addition, while he was communicating with Bron,

he was simultaneously discussing trading images of child sexual

abuse with other individuals.           In evaluating the factors that are

useful in the predisposition analysis, Saemisch checks every box.

            a.      Character or Reputation of the Defendant

            Evidence as to this factor "might include prior criminal

convictions for similar offenses or a history of sexual interest

in minors."       Id. at 21.   Saemisch has a long history of possessing

and distributing images of child sexual abuse.                 He was convicted

in   1997   for    crimes   involving     molestation   and     production   and

distribution of child pornography.           And the evidence admitted at

trial demonstrates that his criminal behavior continued after his

release from prison.

            In addition, "evidence of predisposition may be inferred

from conversations in which a defendant displays knowledge or

experience in the criminal activity under investigation."                United

States v. Tom, 330 F.3d 83, 90 (1st Cir. 2003).                  That knowledge

                                    - 28 -
and    experience        were   on   display   in   Saemisch's   communications.

While the Defendant seeks to paint Bron as the puppet master in

their relationship, it is clear from their communications that it

was Saemisch pulling the strings.                Saemisch discussed concealing

his activities and images using a VPN, secure email servers, and

cloud storage, as well as eliminating communication threads as

soon        as    the    conversation       concluded.   Saemisch   and     Bron's

communications also reflected Saemisch's knowledge of the norms of

distributing images of sexual abuse and even sex trafficking – as

reflected, inter alia, in his communications about the high prices

in Ukraine.13

                 b.     Initial Suggestion of Criminal Activity

                 While Bron was the first one to mention Akina, it was

Saemisch         who    first   initiated    conversation   about   distributing

images of child sexual abuse.               And Saemisch was also the one who

proposed sending images of child sexual abuse to Bron.                    Not only

this, but after Saemisch learned that he was under investigation,

he proposed "transfer[ring] everything over" to Bron, shutting his

storage sites down, and allowing Bron to "be the keeper of the

bees," while still allowing Saemisch access to the transferred

links.       At this point in time, Saemisch's motive for sending Bron


       13 Saemisch also argues that his emails to Bron must be
taken with a grain of salt because he was engaging in significant
puffery.   But the Defendant does not point to any evidence of
this, such as anything that he said to Bron that is provably false.

                                        - 29 -
his collection of images of child sexual abuse was not benevolence,

but self-preservation.        He wanted to protect himself while still

being able to maintain access to something from which he derived

enjoyment.

           c.       Engaging in the Criminal Activity for Profit

           There is some indication that Saemisch may have been

selling images of child sexual abuse.            In his communications with

Bron, Saemisch made frequent references to commercial terms like

"business" or "advertising," but it is difficult to know whether

he was speaking purely in code or whether he was accurately

describing    his    behavior.    In     one   exchange,    though,     Saemisch

referred to distributing images of child sexual abuse as a "side

business" and said that it was not making him "a lot of money."

And not making "a lot of money" seems to indicate he was making

some money.

           Regardless of the financial profit, it is very clear

that   Saemisch     was   distributing    images    of   child    sexual   abuse

separate and apart from his involvement with Bron.                     And it is

equally clear that even if Saemisch was not receiving money for

the images he was trading, he was profiting by expanding his

collection of images.

           He     discussed   "trad[ing]       antiques";   how   he    "find[s]

people with similar interests" online and they "entertain each

other for hours"; "advertis[ing] . . . products," "post[ing]

                                   - 30 -
generic offerings," and receiving "offers . . . to trade links";

and "show[ing] off the cars [he's] had."    Saemisch also sent emails

to two individuals about trading images, including one two weeks

before Saemisch first raised the prospect of sending images of

child sexual abuse to Bron.14    All of this makes clear that Saemisch

was engaged in distributing images of child sexual abuse because

he wanted to receive images in return.

          d.   Reluctance to Commit the Offense

          Saemisch demonstrated no reluctance to distribute images

of child sexual abuse to Bron, at least not until he realized that

he was being investigated.      As soon as Bron told Saemisch that he

was getting a smartphone, Saemisch proposed passing on "some

information . . . concerning the business" that would keep Bron

"pretty occupied."   Saemisch also seemed to derive pleasure from

the idea of sending Bron his collection.




     14   At times in the district court and in the briefing on
appeal, the Defendant appears to make the spurious and unsupported
argument that Saemisch was not predisposed to distributing images
of child sexual abuse to Bron in particular.       The question is
whether the Defendant was predisposed to commit the particular
type of crime, not the specific criminal act in which he engaged.
See Joost, 92 F.3d at 12 ("The [entrapment defense] protects both
citizens who are completely law abiding and those who have violated
laws but whose unreadiness to commit a particular type of crime
was overcome by excessive governmental efforts."); cf. Mathews,
485 U.S. at 63 ("Predisposition . . . focuses upon whether the
defendant was an 'unwary innocent' or, instead, an 'unwary
criminal' who readily availed himself of the opportunity to
perpetrate the crime.").
                                 - 31 -
              Although Saemisch tries to portray himself as being

easily manipulated, that is not accurate.                    When he knew he was

being investigated by HSI, he took a step back, which is indicative

of someone very much in control.              He contemplated offloading his

contraband collection to Bron while still maintaining access to

it.    And there are times in the emails when Bron tried to pump

Saemisch for information, but Saemisch did not take the bait,

particularly        once   Saemisch    knew     that   HSI     had   begun    to   ask

questions.

              e.     Nature of the Inducement or Persuasion

              This factor hearkens "back to the improper inducement

analysis," Pérez-Rodríguez, 13 F.4th at 23, although, in this case,

that analysis was mooted by our assumption that the Defendant could

have   met    his    burden   to     introduce    some    evidence    of     improper

inducement.        With that assumption in mind, we examine the nature

of Bron's efforts to ensnare Saemisch, even before the Government

became aware of his covert operation.              In reviewing the record as

a whole, we are not convinced that Bron's efforts crossed a line.

Bron created a ruse and strung Saemisch along, to be sure, but he

never overtly pressured Saemisch.                It is true that "[e]ven very

subtle governmental pressure, if skillfully applied, can amount to

inducement."        Id. at 17 (quoting United States v. Poehlman, 217

F.3d   692,    701    (9th    Cir.    2000)).       But   it    is   difficult      to

characterize Bron's passive approach as pressure at all.

                                       - 32 -
          Bron   repeatedly   took   a   light   touch   with   Saemisch,

apologizing for all of his questions or for bugging him, and

telling him that he would leave him alone.         The strategy of not

wanting to come on too strong is an obvious one, but it is difficult

to see it as crossing a line.        It is Saemisch who was the more

sophisticated party here, and he was always in control.

          It is also significant that while Bron is the one who

first brought up Akina and steered his communications with Saemisch

down a sexual path, it was Saemisch who first brought up the

distribution of images of child sexual abuse in general.15         It was

also Saemisch who first brought up the idea of distributing images

of child sexual abuse to Bron in particular.         While there might

be some argument that Bron's inducement of Saemisch to engage in

"Akina-type entertainment" (i.e., sex trafficking) might have come

nearer to entrapment (assuming the viability of the government-

ratification theory), Saemisch was charged with distribution of

child pornography rather than a contact offense.

          In sum, we agree with the district court that the

Government's evidence of predisposition is so weighty that, even


     15   The Defendant cites to a Seventh Circuit case, United
States v. Mayfield, 771 F.3d 417, 435 (7th Cir. 2014) (en banc),
for the proposition that a drug addict's "inclination or urge to
obtain narcotics" is not enough to demonstrate predisposition to
distribute drugs. The distinction is an important one, but it is
not helpful to the Defendant, who went beyond whatever inclinations
and urges he had to view images of child sexual abuse to being
heavily involved in distributing such images.

                               - 33 -
if Dr. Weiss had been allowed to testify, no reasonable juror could

have found that Saemisch was not predisposed to commit the charged

offense.    Accordingly, the district court did not abuse its

discretion in excluding Dr. Weiss's testimony on the ground that

it was not relevant.

                          IV.   Conclusion

           We affirm Saemisch's conviction.




                                - 34 -